THE THIRTEENTH COURT OF APPEALS

                                   13-13-00440-CV


                                DANIEL E. ARNOLD
                                        v.
                               GERARDO GONZALEZ


                                  On Appeal from the
                    398th District Court of Hidalgo County, Texas
                            Trial Cause No. C-1442-11-I


                             CORRECTED JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.     Costs of the appeal are adjudged

against the appellant, DANIEL E. ARNOLD, and ARCH INSURANCE COMPANY, as

surety on the supersedeas bond.

      We further order this decision certified below for observance.

August 28, 2015